IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-91,607-02


                       EX PARTE JAKROI ALLEN BANKS, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 2017CR0571-W1 IN THE 175TH DISTRICT COURT
                            FROM BEXAR COUNTY


       Per curiam.

                                             ORDER

       Applicant filed this application for a writ of habeas corpus in the county of conviction, and

the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07. Under Article

11.07 of the Texas Code of Criminal Procedure, a district clerk is required to forward to this Court,

among other things, “the application, any answers filed, any motions filed, transcripts of all

depositions and hearings, any affidavits, and any other matters such as official records used by the

court in resolving issues of fact.” Id. at § 3(d); see also TEX . R. APP . P. 73.4(b)(4). The record

forwarded to this Court appears, however, to be incomplete. Applicant lists exhibits “A” through

“F” allegedly submitted in support of his application, and in his responsive affidavit, Applicant’s

trial counsel cites to those exhibits several times. The exhibits are not included in the habeas record
                                                                                                  2

received by this Court.

       The district clerk shall either forward to this Court or certify in writing that Applicant’s

exhibits “A” through “F” are not part of the record. The district clerk shall comply with this order

within thirty days from the date of this order.



Filed: September 16, 2020
Do not publish